Case 9:18-cv-80176-BB Document 545 Entered on FLSD Docket 05/29/2020 Page 1 of 4



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as personal representative of
  the estate of David Kleiman, and W&K INFO
  DEFENSE RESEARCH, LLC

          plaintiffs,
  v.                                                           Case No. 9:18-cv-80176 (BB/BR)

  CRAIG WRIGHT,

        defendant.
  _____________________________________/


        DR. CRAIG WRIGHT’S UNOPPOSED MOTION FOR ADDITIONAL PAGES
            TO RESPOND TO PLAINTIFFS’ OMNIBUS SANCTIONS MOTION

          Dr. Wright respectfully requests 10 additional pages to fully respond to Plaintiffs’

  Omnibus Sanctions Motion (the “Motion”) [D.E. 507]. He seeks this modest number of

  additional pages both because plaintiffs’ motion is complex and factually intensive and because

  it seeks to cut off defendant’s right to a jury trial. 1

          This case turns on the relationship between Dr. Craig Wright and plaintiff Ira Kleiman’s

  estranged brother. Kleiman says his brother David was Satoshi Nakamoto and that he had a

  years-long oral partnership with Dr. Wright to “mine” over a million bitcoins and develop

  unidentified intellectual property for the highly complex digital-cash system known as the

  Bitcoin protocol. But, remarkably, Ira Kleiman cavalierly threw away David Kleiman’s papers

  and overwrote or deleted the data on all but six of David Kleiman’s electronic devices, all crucial

  sources of information to prove or disprove the plaintiffs’ audacious claim of entitlement based

  on an unwritten agreement to half of everything Dr. Wright has created or achieved in his



  1
   Dr. Wright is not seeking additional pages on any of the three reply briefs in support of his
  Motion for Summary Judgment, Motions in Limine, and Motion to Exclude Expert Testimony.
Case 9:18-cv-80176-BB Document 545 Entered on FLSD Docket 05/29/2020 Page 2 of 4



  lifetime. As for the six other electronic devices that came into Ira Kleiman’s possession, all are

  either fully or partially encrypted beyond possibility of decryption. This case should be heard by

  a jury as provided under our law.

         In his sanctions motion, Ira Kleiman seeks extraordinary relief up to and including a

  default judgment based on his accusations that Dr. Wright has lied and made up documents.

  [D.E. 507 at 17–18]. Kleiman did the same below, when he asked the Magistrate Judge to

  determine the core partnership issue as a sanction. What plaintiffs want in this case is for the

  Court to overvault due process, invade the jury’s role to determine core factual issues in

  plaintiffs’ favor, and grant plaintiffs’ the judgment they sued for all without consideration by a

  jury. To achieve his goal of avoiding a jury trial and winning out on sanctions, no accusation has

  been too brazen for Ira Kleiman. But the factual questions of credibility and intent raised in their

  sanctions motions are questions that should be put to a jury. Now that plaintiffs have had nearly

  two years of scorched-earth discovery of everything about Dr. Wright, his work, and his life, it is

  time to let the jury decide the merits of Ira Kleiman’s claims.

         Just this week, plaintiffs added to the Motion an expert affidavit purporting to analyze

  information received from an anonymous source on the internet concerning a document that

  plaintiffs wrongfully filed in public. We will need to address the inappropriate use of that

  confidential information, which plaintiffs now wish to justify by blaming defendant’s counsel for

  their wrongful filing. 2 We will also need to address the new arguments made in the May 27,



  2
   Plaintiffs’ latest accusation is remarkable and entirely inconsistent with what happened.
  Because of the Court’s Order denying Plaintiffs’ Motion to Seal their Omnibus Sanctions Motion
  [D.E. 508], Dr. Wright made redactions to the Motion’s Exhibits and his counsel emailed them
  to Plaintiffs’ counsel on May 21, 2020, at 12:28pm. The email read “I have attached our
  redactions to exhibit 1, 9, 14, and 16 of Plaintiffs’ Omnibus Sanctions Motion. Exhibit 7 should
  remain under seal. The remaining exhibits can be filed without redaction.” See Ex. 1 (emphasis
  added).
                                                   2
Case 9:18-cv-80176-BB Document 545 Entered on FLSD Docket 05/29/2020 Page 3 of 4



  2020 Notice of Supplemental Evidence Supporting Plaintiffs’ Omnibus Motion for Sanctions

  (the “Notice”) [D.E. 541].

         Given the nature and breadth of plaintiffs’ accusations in the Motion and the Notice—and

  the drastic relief they seek, that would cut off defendant’s right to a jury trial—Dr. Wright

  requires the ten additional pages he requests to make an adequate response to these serious

  allegations and requests for draconian relief.


                               S.D. FLA. L.R. 7.1 CERTIFICATION

         In accordance with S.D. Fla. L.R. 7.1(a)(3), counsel for Dr. Wright has conferred with

  plaintiffs’ counsel and certifies that plaintiffs do not object to the additional pages requested.


                                                         Attorneys for Dr. Craig Wright

                                                         RIVERO MESTRE LLP
                                                         2525 Ponce de Leon Boulevard
                                                         Suite 1000
                                                         Miami, Florida 33134
                                                         Telephone: (305) 445-2500
                                                         Fax: (305) 445-2505
                                                         Email: arivero@riveromestre.com
                                                         Email: amcgovern@riveromestre.com
                                                         Email: zkass@riveromestre.com
                                                         Email: receptionist@riveromestre.com

                                                         By: s/ Andres Rivero
                                                           ANDRES RIVERO
                                                           Florida Bar No. 613819
                                                           AMANDA MCGOVERN
                                                           Florida Bar No. 964263
                                                           ZALMAN KASS
                                                           Florida Bar No. 100554




                                                    3
Case 9:18-cv-80176-BB Document 545 Entered on FLSD Docket 05/29/2020 Page 4 of 4



                                  CERTIFICATE OF SERVICE

         I certify that on May 29, 2020, I electronically filed this document with the Clerk of the
  Court using CM/ECF. I also certify that this document is being served today on all counsel of
  record by transmission of Notices of Electronic Filing generated by CM/ECF or by U.S. Mail.

                                                       /s/ Amanda McGovern
                                                       Amanda McGovern




                                                   4
